DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 09/19/2022.  
Claims 1-26 are pending in the case.  
No claims have been cancelled or added.
Claims 1 and 14 are independent claims.

Admitted Prior Art
Since Applicant failed to traverse Examiner’s assertion of official notice, the well-
known in the art statements made in the previous Office Action are taken to be admitted prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8 and 21:
	Amended claim 8 recites “determining, based on a correspondence between a POI and an application corresponding to the target POI.”  The claim never recites what is being determined.  Accordingly, claim 8 is indefinite.  Claim 21 is rejected under the same rationale.  For the purpose of prior art analysis, Examiner will consider claim 8 to mean “determining, based on a correspondence between a POI and an application, an application corresponding to the target POI.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-10, 14 and 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 2014/0108963 A1, published 04/17/2014, hereinafter “Black”).

Independent Claims 1 and 14:
	Black teaches an apparatus comprising:
a memory configured to store program instructions; and
a processor, when invoking the program instructions in the memory, is configured to:
receive a first touch operation for a picture (The user can create a media tag for a picture and then provide input to select the created media tag, Black: Figs. 4 and 5, ¶ [0036], [0049]-[0050].  Black does not explicitly indicate the type of input device that is used, however, ¶ [0024], [0036] and [0047] indicates that the device can be a mobile device/phone.  Fig. 3 includes an illustration of the mobile user device, the mobile device appears to comprise a touch screen.  Accordingly, the admitted prior art teaches that it is typical for mobile devices to receive touch operations via touch screen displays and for a user to display a picture by selecting a thumbnail of a picture (first touch operation).  One would have been motivated to make such combinations in order to provide an effective means for the user to interact with their mobile device to view images.); 
after receiving the first touch operation for the picture, determining, based on anchor information related to the picture, an application corresponding to the picture, wherein the application is further determined based on content information of the picture included in the anchor information (After the picture is opened (after the first touch operation) the picture is displayed with indicators of media tags, Black: Figs. 5 and 10.  Examiner considers any saved information associated with the media tags to be “anchor information.” The media tag can include information corresponding to an application that is associated with a selected region of the picture (content information of the picture), Black: Fig. 4, ¶ [0037].  When the user selects the region of the picture associated with the media tag (content information), a corresponding application is determined for displaying content corresponding to the region of the picture associated with the media tag, Black: Fig. 5, ¶ [0049]-[0050]);
starting the application corresponding to the picture (Black: Fig. 5, ¶ [0049]-[0050]); and
displaying, in the application, an operation interface corresponding to the picture (Black: Figs. 5, 15 and 16, ¶ [0049]-[0050]).

Claims 3 and 16:
	The rejection of claims 1 and 14 are incorporated.  Black further teaches a device and method wherein the application is determined based on a preset correspondence between content information and the application (Black: Fig. 5, ¶ [0037], [0049]-[0050]).

Claims 4 and 17:
	The rejection of claims 3 and 16 are incorporated.  Black further teaches a device and method wherein: 
there are at least two applications corresponding to the content information of the picture (Black: Fig. 4, ¶ [0037]); and 
the determining the application corresponding to the content information of the picture as the application corresponding to the picture comprises: 
displaying an application selection interface based on the first touch operation, wherein the application selection interface comprises the at least two applications corresponding to the content information of the picture (Black: Fig. 4, ¶ [0037]); 
receiving a second touch operation performed in the application selection interface, wherein the second touch operation is used to instruct a user to select a target application from the at least two applications (Black: Fig. 4, ¶ [0037]); and 
determining the target application as the application corresponding to the picture (Black: Fig. 4, ¶ [0037]).

Claims 5 and 18:
	The rejection of claims 1 and 14 are incorporated.  Black further teaches a device and method wherein before the receiving the first touch operation for the picture, the method further comprises: 
receiving a third touch operation performed on an application icon, wherein the application icon corresponding to the anchor information related to at least one picture (Black: Fig. 4, ¶ [0037]); and 
displaying an anchor selection interface for the picture based on the third touch operation, wherein the anchor selection interface comprises the anchor information related to the picture (Black: Fig. 4, ¶ [0037]); and 
wherein the receiving the first touch operation for the picture comprises: receiving the first touch operation performed in the anchor selection interface (Black: Figs. 4 and 6, ¶ [0037]).

Claims 6 and 19:
	The rejection of claims 1 and 14 are incorporated.  Black further teaches a device and method wherein the receiving the first touch operation for a picture comprises: receiving the first touch operation performed on the picture (Black: Fig. 5, ¶ [0049]-[0050]).

Claims 7 and 20:
	The rejection of claims 1 and 14 are incorporated.  Black further teaches a device and method further comprising:
displaying a POI selection interface responsive to the first touch operation, wherein the POI selection interface comprises at least one POI comprised in the anchor information (When the picture is displayed (responsive to the first touch operation), the plurality of selectable tag regions (POIs) are displayed along with the picture, Black: Figs. 5, 15 and 16, ¶ [0033], [0049]); and 
receiving a fourth touch operation performed in the POI selection interface, wherein the fourth touch operation selects a target POI from the at least one POI (Black: Figs. 5, 15 and 16, ¶ [0033], [0049].); and 4
wherein the determining of the application corresponding to the picture comprises: 
determining, based on the target POI from the at least one POI comprised in the anchor information, the application corresponding to the picture (When the user selects the region of the picture associated with the media tag (POI), a corresponding application is determined for displaying content corresponding to the region of the picture associated with the media tag, Black: Figs. 5, 15 and 16, ¶ [0033], [0049]-[0050].).

Claims 8 and 21:
	The rejection of claims 7 and 20 are incorporated.  Black further teaches a device and method wherein the determining, based on the target POI comprised in the anchor information, the application corresponding to the picture comprises: 
determining, based on a correspondence between a POI and an application, an application corresponding to the target POI (Black: Figs. 5, 15 and 16, ¶ [0033], [0049].); and 
determining the application corresponding to the target POI as the application corresponding to the picture (Black: Figs. 5, 15 and 16, ¶ [0033], [0049].).

Claims 9 and 22:
	The rejection of claims 7 and 20 are incorporated.  Black further teaches a device and method wherein the displaying, in the application, the operation interface corresponding to the picture comprises: displaying, in the application corresponding to the picture, the operation interface corresponding to the target POI (Black: Figs. 5, 15 and 16, ¶ [0033], [0049].).

Claims 10 and 23:
	The rejection of claims 1 and 14 are incorporated.  Black further teaches a device and method further comprising: 
receiving a fifth touch operation for saving the picture (Black: ¶ [0035].); 
obtaining, based on the fifth touch operation, the anchor information related to the picture (Black: ¶ [0035].); and 
saving the picture and the anchor information related to the picture (Black: ¶ [0035].).

Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Aggrawal (US 2016/0342308 A1, published 11/24/2016, hereinafter “Aggrawal”).

Claims 2 and 15:
	The rejection of claims 1 and 14 are incorporated.  Black further teaches a device and method further comprising responsive to detecting that the anchor information comprises identification information, determining the application based on the identification information.
	However, Aggrawal teaches a device and method comprising responsive to detecting that the anchor information comprises identification information, determining the application based on the identification information (A second application (application corresponding to a picture) associated with a first application (application to which the picture belongs) that corresponds to an application icon (picture) can be determined based on a first user input being into to the application icon, Aggrawal: Figs. 4 and 7A, ¶ [0051]-[0053], [0117].  Examiner considers the information that corresponds the first application with the second application to be the anchor information.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device and device and method of Black to comprise responsive to detecting that the anchor information comprises identification information, determining the application based on the identification information, as taught by Aggrawal.
	One would have been motivated to make such a combination in order to improve the user’s experience with launching applications (Aggrawal: ¶ [0003]-[0005]).

Claim(s) 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Endo et al. (US 2013/0300658 A1, published 11/14/2013, hereinafter “Endo”).

Claims 11 and 24:
	The rejection of claims 10 and 23 are incorporated.  Black does not appear to expressly teach a device and method wherein the saving the picture and the anchor information related to the picture comprises: 
displaying a prompt interface based on the fifth touch operation, wherein the prompt interface comprises prompt information, and wherein the prompt information is used to prompt a user whether to save the picture and the anchor information related to the picture; 
receiving a sixth touch operation performed in the prompt interface; and 
saving, based on the sixth touch operation, the picture and the anchor information related to the picture.
However, Endo teaches a device and method wherein the saving operation comprises: 
displaying a prompt interface based on the fifth touch operation, wherein the prompt interface comprises prompt information, and wherein the prompt information is used to prompt a user whether to perform the save operation (Endo: Figs. 5-6, ¶ [0125]-[0133].); 
receiving a sixth touch operation performed in the prompt interface (Endo: Figs. 5-6, ¶ [0125]-[0133].); and 
performing the saving operation, based on the sixth touch operation (Endo: Figs. 5-6, ¶ [0125]-[0133].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device and method of Black wherein the saving operation comprises: 
displaying a prompt interface based on the fifth touch operation, wherein the prompt interface comprises prompt information, and wherein the prompt information is used to prompt a user whether to perform the save operation; 
receiving a sixth touch operation performed in the prompt interface; and 
performing the saving operation, based on the sixth touch operation, as taught by Endo.
One would have been motivated to make such a combination in order to provide a more effective saving operation wherein the users intention to perform the saving operation is confirmed thus mitigating the chances of performing accidental saving operations (Endo: Figs. 5-6, ¶ [0125]-[0133].).
In implementing the saving confirmation feature of Endo into the invention of Black, the prompt information used to prompt the user whether to perform the save operation (as taught by Endo) would correspond to saving a picture and corresponding anchor information related to the picture since the saving operation in the invention of black corresponds to saving the picture and the corresponding anchor information.  Accordingly, in combination Black in view of Endo teaches a device and method wherein the saving the picture and the anchor information related to the picture comprises: 
displaying a prompt interface based on the fifth touch operation, wherein the prompt interface comprises prompt information, and wherein the prompt information is used to prompt a user whether to save the picture and the anchor information related to the picture; and
saving, based on the sixth touch operation, the picture and the anchor information related to the picture.

Allowable Subject Matter
Claims 12, 13, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendment to claim 14 has been fully considered and is persuasive.  Examiner no longer assumes that 112(f) interpretation is being invoked.

Applicant’s amendment to claims 7 and 20 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections of claims 7 and 20 are respectfully withdrawn.

Examiner notes that Applicant has not addressed the 35 U.S.C. § 112 rejection of claims 8 and 21.  Accordingly, Examiner respectfully maintains the 35 U.S.C. § 112 rejection of claims 8 and 21.

Applicant’s prior art arguments have been fully considered but they are not persuasive.
In regard to claim 1, Applicant argues that Black never teaches or suggest determining an application based on content information and, therefore, never teaches or suggest “after receiving a first touch operation for a picture, determining, based on anchor information related to the picture, an application corresponding to the picture, wherein the application is further determined based on content information of the picture included in the anchor information” (Remarks: page 13).  Examiner respectfully disagrees.
Examiner considers an input to cause the picture of Black to be displayed to be the first touch operation (Examiner relies on admitted prior art for this teaching).  The user can then select (an additional touch operation received after the first touch operation) a region of the picture (content information) that is associated with the triggering of an application, Black: Fig. 5, ¶ [0049]-[0050].  The region of the picture (content information) and the corresponding application are stored in the media tag (anchor information), Black: Fig. 4, ¶ [0037].  Accordingly, Black sufficiently teaches the limitation in question.
In regards to claim 7, Application argues that Black never teaches or suggest determining an application based on a target POI included in the anchor information and, therefore, never teaches or suggests “wherein the determining of the application corresponding to the picture comprises: determining, based on the target POI comprised in the anchor information, the application corresponding to the picture” Examiner respectfully disagrees.
Similar to Examiner’s response to Applicant’s arguments regarding claim 1, Examiner considers the region of the picture that is associated with the triggering of an application to be the POI.  The region of the picture (content information/POI) and the corresponding application are stored in the media tag (anchor information), Black: Fig. 4, ¶ [0037].  Accordingly, Black sufficiently teaches the limitation in question.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175